UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJanuary 31, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4702 AMREP Corporation (Exact name of Registrant as specified in its charter) Oklahoma 59-0936128 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 300 Alexander Park, Suite 204, Princeton, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(609) 716-8200 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of Shares of Common Stock, par value $.10 per share, outstanding at February 29, 2012 – 5,996,212. AMREP CORPORATION AND SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION PAGE NO. Item 1.Financial Statements Consolidated Balance Sheets (Unaudited) January31, 2012 and April 30, 2011 1 Consolidated Statements of Operations and Retained Earnings (Unaudited) Three Months Ended January 31, 2012 and 2011 2 Consolidated Statements of Operations and Retained Earnings (Unaudited) Nine Months Ended January 31, 2012 and 2011 3 Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended January 31, 2012 and 2011 4 Notes to Consolidated Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4.Controls and Procedures 18 PART II.OTHER INFORMATION Item 1. Legal Procedings 19 Item 6.Exhibits 19 SIGNATURE 20 EXHIBIT INDEX 21 PART I.FINANCIAL INFORMATION Item 1.Financial Statements AMREP CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (Thousands, except par value and number of shares) January 31, April 30, ASSETS: Cash and cash equivalents $ $ Receivables, net: Media services operations Real estate operations and corporate 56 Income taxes receivable - Real estate inventory Investment assets, net Property, plant and equipment, net Intangible and other assets, net Deferred income taxes TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: LIABILITIES: Accounts payable, net and accrued expenses $ $ Notes payable: Amounts due within one year Amounts subsequently due Income taxes payable - 43 Other long-term liabilities Accrued pension cost TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Common stock, $.10 par value; Shares authorized – 20,000,000; 7,420,704 shares issued Capital contributed in excess of par value Retained earnings Accumulated other comprehensive loss, net ) ) Treasury stock, at cost; 1,424,492 shares ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to consolidated financial statements. 1 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations and Retained Earnings (Unaudited) Three Months Ended January 31, 2012 and 2011 (Thousands, except per share amounts) REVENUES: Media services operations $ $ Real estate land sales - Interest and other 5 19 COSTS AND EXPENSES: Real estate land sales 96 Operating expenses: Media services operations Real estate selling and commissions 60 18 Other ) General and administrative: Media services operations Real estate operations and corporate Interest expense INCOME (LOSS) BEFORE INCOME TAXES ) BENEFIT FOR INCOME TAXES ) ) NET INCOME (LOSS) ) RETAINED EARNINGS, beginning of period RETAINED EARNINGS, end of period $ $ EARNINGS (LOSS) PER SHARE – BASIC AND DILUTED $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING See notes to consolidated financial statements. 2 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations and Retained Earnings (Unaudited) Nine Months Ended January 31, 2012 and 2011 (Thousands, except per share amounts) REVENUES: Media services operations $ $ Real estate land sales Interest and other 18 80 COSTS AND EXPENSES: Real estate land sales Operating expenses: Media services operations Real estate selling and commissions Other General and administrative: Media services operations Real estate operations and corporate Interest expense INCOME BEFORE INCOME TAXES BENEFIT FOR INCOME TAXES ) ) NET INCOME RETAINED EARNINGS, beginning of period RETAINED EARNINGS, end of period $ $ EARNINGS PER SHARE – BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING See notes to consolidated financial statements. 3 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended January 31, 2012 and 2011 (Thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Non-cash credits and charges: Pension accrual Provision for (recoveries of) doubtful accounts ) ) Loss on disposition of assets, net 67 15 Changes in assets and liabilities: Receivables Income taxes receivable ) Real estate inventory and investment assets ) Intangible and other assets Accounts payable and accrued expenses ) ) Deferred income taxes and other long-term liabilities 1 ) Total adjustments Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures - property, plant and equipment ) ) Proceeds from the disposition of assets 12 - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from debt financing Principal debt payments ) ) Net cash used in financing activities ) ) INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS,beginning of period CASH AND CASH EQUIVALENTS,end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid – net of amounts capitalized $ $ Income taxes paid – net of refunds $ $ Non-cash transactions: Reclassification to investment assets from receivables $ $
